Citation Nr: 0824185	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1951 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004.  In October 2007, the Board granted a 
motion to advance this case on the docket.  38 C.F.R. 
§ 20.900(c) (2006).  The appeal was also remanded for 
additional development in October 2007.


FINDING OF FACT

The veteran does not have residuals of a cold injury of the 
feet claimed to have occurred during service.


CONCLUSION OF LAW

Residuals of cold injuries of both lower extremities were not 
incurred in or aggravated by active service, nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In a letter dated in July 2004, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection for cold injury residuals, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was notified of the service incurrence, 
current disability, and nexus elements of a service 
connection claim.  In June 2005, he was told that service 
medical records were not available, and he was advised of the 
types of evidence to submit, including all documents he 
possessed from his period of service, and medical evidence 
showing when symptoms of the conditions at issue were first 
shown, and treatment since that time.  He was told that it 
was his responsibility to support his claim with appropriate 
evidence.  In June 2006, he was sent a more detailed letter, 
which also contained information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A supplemental statement of the case (SSOC) was 
furnished in October 2006.  Finally, in December 2007, 
complete VCAA notice was provided in a single document, 
followed by readjudication and issuance of a SSOC in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical and 
personnel records are unavailable.  In June 2005, the RO made 
a formal determination that service medical and personnel 
records were unavailable, and the case involved fire related 
service (i.e., the records were presumed destroyed in a fire 
at the NPRC in the early 1970's).  The RO notified the 
veteran of the unavailability of these records, and asked him 
to provide any service records in his possession.  The 
veteran provided a copy of his DD Form 214; records of his 
discharge from the Reserves in 1963;and a training 
certificate.  He stated that he did not have any other 
service records.  VA treatment records have been obtained, 
and the veteran provided a private medical statement.  A VA 
examination was provided in October 2004, and a medical 
opinion was obtained in February 2008.  He has not identified 
the existence of any other potentially relevant evidence 
which is not of record.  Thus, the Board also concludes that 
VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are unavailable.  Where 
a veteran's service medical records are unavailable, the 
Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).    

The veteran contends that he sustained frostbite to his feet 
in service.  In a July 2005 statement, he related that he had 
been involved in a motor vehicle accident during very cold 
weather in Korea, which resulted in his being outside in 
extreme cold for two hours before being rescued.  He stated 
that his feet were frostbitten.  They very painful when 
rewarming, and that the "hide" fell off of them.  He states 
that he has never regained the feeling in the toes since.  
The veteran also submitted pictures showing himself in the 
snow in Korea.  

The veteran's DD Form 214 shows that he served in Korea.  He 
was not awarded any awards or decorations denoting combat 
participation.  He was in a Field Artillery battalion, and, 
at separation, his occupational specialty was 1704, field 
artillery operations chief clerk.  In August 1951, he 
completed training as a light vehicle driver at Fort Ord, 
California.  He states that the frostbite occurred while he 
was a truck driver, and he does not state that the injury 
occurred in combat.  Therefore, the provisions relating to 
combat service, which provide a relaxed standard of proof, 
with respect to the question of service incurrence, do not 
apply.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  

In July 2005, the veteran submitted an article by J. E. 
Johnson, M.D., regarding cold injuries in military 
conditions.  He noted that the winter of 1950-51 was 
exceptionally cold in Korea, and that the veterans of the 
Chosin Reservoir were recognized as having suffered 
especially high rates of severe cold injury.  He noted that 
the skin of a person who had had frostbite of the foot would 
be shiny, white, devoid of hair, and cool.  The person could 
also develop peripheral neuropathy, an arthritis or other 
bony abnormalities.  The veteran's daughter added to the 
article  that the veteran had been around the Chosin 
Reservoir, and that it was cold everywhere else as well.  

The Chosin Reservoir battle took place in November and 
December of 1950, the veteran did not enter onto active duty 
until March 1951, and he was still in California at the end 
of August 1951, at which time he completed training as a 
light vehicle driver.  The Chosin Reservoir is in northern 
Korea, and after that battle, the bulk of the U.S. forces did 
not get much further north than the 38th Parallel during the 
veteran's entire period of active duty.  Moreover, as noted 
by Dr. Johnson in his article, the winter of the Chosin 
Reservoir campaign was exceptionally cold.  Thus, evidence of 
cold injuries sustained in the Chosin Reservoir is not 
helpful to the veteran's claim.  

The Board notes that no symptoms pertaining to the feet, or 
to a history of frostbite in service, are noted in the record 
until 2000, many years after service.  However, with respect 
to cold injuries, VA has determined that continuity of 
symptomatology is not required to establish service 
connection for cold injury residuals.  See VBA Training 
Letter (TL) 00-07 (July 17, 2000).  According to the training 
letter, typically, there are symptoms for several days to two 
weeks after the cold injury, followed by a long latent 
period, after which, years later, late or delayed signs and 
symptoms may appear.  Id.  VBA training letters have also 
provided specific symptoms or conditions which are late 
effects of cold injuries.  See TL 02-01 (March 29, 2002) and 
TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, Code 
7122 (2005).  These include disturbances of nail growth, 
recurrent fungal infections, pain and/or paresthesia, and/or 
numbness, and sensory neuropathy and/or disturbances of 
sensation, or degenerative changes.  

The first mention of a history of a cold injury, in an April 
2000 VA outpatient treatment record, notes that the veteran 
reported a 15-year history of numbness in his toes, which, 
the doctor noted, he had never previously mentioned.  The 
veteran said he suffered frostbite in Korea in the 1950's.  
In March 2004, he related a long history of numbness in his 
toes, and said he suffered from frostbite in Korea, and 
recalled his toes becoming very painful and sloughing as they 
rewarmed.  On examination, there was absent light touch in 
both feet, and decreased pain sensation in a stocking 
distribution to the mid-calf.  The assessment was peripheral 
sensory neuropathy, which could be due to frostbite given the 
length of symptoms.  

Subsequent records contain conflicting information as to the 
presence of neurological symptoms in the lower extremities.  
Neurological evaluations in May 2004, April 2005, and October 
2007, for example, show normal neurological findings, 
including sensation, pertaining to the lower extremities.  
However, those evaluations involved the whole body, to 
evaluate symptoms of other conditions, such as a back 
disorder, or subdural hematoma.  Such evaluations are not as 
probative as examinations specifically pertaining to the 
feet.  

These records include the report of a VA cold injury 
examination in October 2004.  On that examination, the 
veteran said that the injury occurred during the spring of 
1952.  He said it was 48 degrees below zero when his jeep 
broke down and he was stuck outside in the cold for about 2 
hours.  He states that when his feet started to warm up, they 
became very red and started to peel.  They were also 
extremely painful at that time.  He stated that his toes had 
been numb since then.  On examination of the lower 
extremities, skin color was good, there was no edema or 
atrophy, the skin was of normal texture, there was no 
evidence of fungal infection, the nails were normal, and he 
had good strength.  However, the temperature at the toes felt 
colder to touch bilaterally, sensation was decreased to sharp 
touch in the toes, and there was sparse hair growth in both 
lower extremities.  He had mild tenderness in the area of the 
metatarsal joints.  The veteran also had arthritis at the 
metatarsophalangeal (MTP) joints, bilaterally, shown on X-
rays.  The diagnosis was frostbite injury per the veteran's 
history, but the history was "non consistent with mild cold 
exposure" [sic].  The examiner concluded that numbness in 
the toes was unlikely secondary to cold exposure.  (The 
examiner also stated that the numbness was likely secondary 
to a long history of alcohol abuse, and the veteran has 
objected to this assessment, stating that he does not have a 
history of alcohol abuse.  The Board agrees that this 
particular conclusion was not only unnecessary but completely 
unsupported by the evidence of record, and serves only to 
diminish the overall probative value of the opinion.) 

In June 2005, the veteran was evaluated by Dr. Robertson, of 
Foot Specialists of Greater Cincinnati.  The veteran 
complained of numbness and tingling in his feet of more than 
50 years' duration.  He attributed his symptoms to a 
frostbite injury while serving in the Korean War.  On 
examination, the pedal pulses were normal.  Toes were of a 
normal color.  Protective sensory threshold was grossly 
diminished using a 5.07 monofilament.  His vibratory sense 
was absent.  Achilles deep tendon reflex was absent.  
Dermatological examination showed normal skin temperature, 
texture, and turgor.  There was no nail pathology or skin 
rash.  There was digital hair growth.  The assessment was 
idiopathic neuropathy of the bilateral lower extremities.  He 
scheduled the veteran for EMG/NCV tests.  However, he also 
said that he could not attribute the veteran's symptoms to 
his 50-year history.  

An August 2005 note from the veteran's VA primary care 
provider reported that he had clinical evidence of peripheral 
sensory neuropathy with absent light touch in the feet, 
diminished pain in a stocking distribution, and absent 
vibration in the left foot.  The doctor concluded that an 
NCV, recommended by Dr. Robertson, would not be helpful in 
delineating a cause, and did not order the study.  Later that 
month, this doctor found 1+ edema in the extremities, absent 
vibration at the toes, absent filaments to the midfoot on the 
left, and decreased pain sensation in a stocking distribution 
bilaterally.  The assessment was peripheral neuropathy more 
likely than not due to remote frostbite.  

In September 2005, the veteran complained that he was cold 
all the time, and that his legs were numb all the time.  
However, subsequent treatment records contain no illumination 
as to either the current disability or its cause.  These 
records show that the veteran's overall medical condition due 
to multiple medical problems has significantly deteriorated, 
including Parkinson's disease, coronary artery disease, and 
compression fractures of the spine.  In October 2007, he was 
noted to be bedridden.

In February 2008, an opinion was requested regarding whether 
the degenerative joint disease of the veteran's toes was 
related to frostbite.  The physician stated that the question 
could not be answered without resort to speculation.  He said 
that it could be related to normal wear and tear on the 
joints, or other post-service activities, and that there was 
no way to determine the etiology.  He also noted that service 
connection for the cold injury itself appeared to be in 
question, adding even more speculation to the question of the 
etiology of the degenerative joint disease of the toe joints.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  A layman, such as the veteran, is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  A layman, however, 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

The evidence as a whole establishes that the degenerative 
joint disease and neurological symptoms in the veteran's feet 
are not due to cold injury claimed to have occurred during 
service.  In this regard, the veteran's statements regarding 
the claimed in-service frostbite are not entirely consistent.  
His statement that he was exposed to temperatures of 48 
degrees below zero in the spring of 1952 the Board finds is 
not credible.  Similarly, his daughter's assertions regarding 
the Chosin Reservoir are not credible.  The only evidence in 
corroboration of the veteran's assertions of cold injury, 
first recorded 47 years after service, is photographic 
evidence showing that the veteran was in Korea during a 
period in which there was snow on the ground.  

Moreover, the Board finds that the weight of the evidence is 
against a finding that the veteran's current symptoms are due 
to cold injury.  The only competent evidence in favor of that 
argument is a notation by the veteran's VA doctor in August 
2005, that peripheral neuropathy was more likely than not due 
to remote frostbite.  However, this is contradicted by the 
more thorough evaluation by Dr. Robertson in June 2005, who 
also is a foot specialist.  He stated that the condition was 
idiopathic, and not due to frostbite.  This is corroborated 
by the less probative examination in October 2004.  In 
addition, in February 2008, the opinion was that an 
assessment that an etiology of the degenerative joint disease 
could not be determined without resort to speculation.  This 
is not the same thing as equipoise, where the weight of 
medical evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find in favor 
of that conclusion as it is to find against it; the examiner 
was not able to reach that level of certainty.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of cold injuries of both 
lower extremities is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


